Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 05/28/2019, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the unlabeled rectangular boxes (1, 3, 5, 7, 9, 11,  13, 15, 17, 19 and 21 and 21 ) shown in fig 1 of the drawings should be provided with descriptive text labels  See MPEP 608.02, 608.02(b) and 37 CFR 1.84(o).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both small box 21 inside a larger box and to designate the larger box containing boxes (3, 5, 9 13, 15, 19 and 21) or to designate an area outside the large box in fig 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 47 incudes time detection means, but the written description lacks any structure to support such.  Only a blank box 11 is disclosed.  Therefore, claims 47-51 and 
Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness.

Clams 48-51 are rejected because they depend from claim 47.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 47 incudes time detection means, but the written description lacks any structure to support such.  Only a blank box 11 is disclosed.  Therefore, claims 47-51 and lack adequate written description.  See MPEP 2181.
Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. It follows therefore that such a mere restatement of function in the specification without more description of 

Clams 48-51 are rejected because they depend from claim 47.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-43, 45-46, 52-54, 56, 59, 62 and 64 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tung (EP 3012812, US 2016/0093198).
The paragraphs of Tung listed below refer to the EP document.  Para 0005-0008 of the EP document correspond to para 0005-0008 of the US document.  Para 0014-0040 of the EP document correspond to para 0023-0049 of the US document.  
Regarding claim 42, Tung discloses a monitoring system for monitoring access of a person to a defined space (system with security device to monitor a local environment/ home in abstract; para [0005]-[0008], [0020]), comprising: 
at least one sensor configured to detect a behavioral pattern of a person entering the defined space, the behavioral pattern including a sequence of one or more acts performed by the person (sensors 110 and 120 to detect environment/user behavior profile, pattern or rhythm in abstract; p. [0005]-[0008], [0020], [0024], [0025], [0034]-[0037]);
a storage configured to store at least one behavioral pattern including a sequence of one or more acts related to the person and at least one personal characteristic of the person (memory 106,108 storing one or more environment/behavior profile, pattern or rhythm including a rhythm bank of multiple rhythms in abstract; p. [0005]-[0008], [0020], [0024]-[0027], [0034]-[0037], [0040]);
a pattern comparison logic configured (processor, server, engine) to:
compare the detected behavioral pattern with the behavioral pattern stored in the storage (compare sensed data with rules associated with stored rhythms in abstract; p. [0005]-[0008], [0020], [0024]-[0027], [0034]-[0037]); and

wherein the pattern comparison logic determines that the detected behavioral pattern matches the behavioral pattern stored in the storage, when the sequence of acts of the detected behavioral pattern performed by the person at least partly corresponds to the sequence of acts of the at least one behavioral pattern stored in the storage for the person (match if favorably compare within threshold or percentage of rhythm bank in abstract; p. [0005]-[0008], [0014], [0017],[0020], [0024]-[0027], [0034]-[0037], [0040]); and
logic configured to generate a signal indicating that the access to the defined space by the person is allowed if the pattern comparison logic determined that the access of the person to the defined space is allowed and to generate a signal triggering an alarm if the pattern comparison logic determined that the access of the person to the defined space is not allowed (provide command action or other indication if comparison matches and provide alert/alarm signal if comparison deviates beyond threshold or percentage of rhythm bank abstract; p. [0005]-[0008], [0014], [0017], [0020], [0024]-[0027], [0034]-[0037]).
Regarding claim 43, Tung discloses, wherein the system comprises at least one further sensor configured to detect a personal characteristic of the person 
Regarding claim 45, Tung discloses, wherein the sequence of one or more acts performed by the person includes entering a location in the defined space, opening of a door of a room or a window in the defined space, entering a room in the defined space, actuating one of a switch, a light switch, a water tap, a remote control, an on-off switch of an household appliance, or an consumer electronics device (detect user is home or other input with interface to smart home appliances, smartphones, remote controls, Wemo smart switches in para 0019, 0022, 0028-0029, 0034, 0036, 0044-0045, 0050).
Regarding claim 46, Tung discloses, wherein the sequence of acts of the detected behavioral pattern at least partly corresponds to the sequence of acts of the at least one behavioral pattern stored in the storage when both sequences of acts include a same sequence of two or more subsequent acts (match if favorably compare within threshold or percentage of rhythm bank of multiple rhythms patterns/ user behavior patterns in abstract; p. [0005]-[0008], [0014], [0017],[0020], [0024]-[0027], [0034]-[0037], [0040] with rhythms or contextual events determined in the context of environmental conditions or combined contextual states in a timeline (para 0009, 0014, 0026, 0040-0041).
Regarding claim 52, Tung discloses, wherein the system further comprises a transmitter that is configured to transmit a signal including the result of the determination whether the access of the person to the defined space is allowed or is not allowed to the 
Regarding claim 53, Tung discloses, wherein the system comprises a machine learning logic configured to learn at least one of one or more behavioral patterns, one or more characteristics of a person, and one or more times of detection of one or more behavioral patterns and one or more characteristics of a person related therewith (machine learning engine to learn rhythm patterns, profiles, behavior patterns in abstract, para 0006, 0024, 0035, 0037, 004, 0046).
Regarding claim 54, Tung discloses, a method of monitoring access of a person to a defined space (method with security device to monitor a local environment/ home in abstract; para [0005]-[0008], [0012]-[0013], [0020], [0032]-[0034]), comprising: 
detecting a behavioral pattern of a person entering the defined space, the behavioral pattern including a sequence of one or more acts performed by the person (sensors 110 and 120 to detect environment/user behavior profile, pattern or rhythm in abstract; p. [0005]-[0008], [0020], [0024], [0025], [0034]-[0037]) ;
storing at least one behavioral pattern including a sequence of one or more acts related to the person and at least one personal characteristic of the person in a storage (memory 106,108 storing one or more environment/behavior profile, pattern or rhythm including a rhythm bank of multiple rhythms in abstract; p. [0005]-[0008], [0020], [0024]-[0027], [0034]-[0037], [0040]);
comparing the detected behavioral pattern with the behavioral pattern stored in the 
determining that the access of the person to the defined space is allowed if at least the detected behavioral pattern matches the behavioral pattern stored in the storage as a result of the comparison or is not allowed if the detected behavioral pattern does not match the behavioral pattern stored in the storage as a result of the comparison, wherein it is determined that the detected behavioral pattern matches the behavioral pattern stored in the storage, when the sequence of acts of the detected behavioral pattern performed by the person at least partly corresponds to the sequence of acts of the at least one behavioral pattern stored in the storage for the person (allow command if rhythm matches within threshold/percentage, not allow (alert) if rhythm deviates beyond threshold/percentage in abstract; p. [0005]-[0008], [0014], [0017], [0020], [0024]-[0027], [0034]-[0037],[0040]); and
generating a signal indicating that the access to the defined space by the person is allowed if it was determined that the access of the person to the defined space is allowed and to generating a signal triggering an alarm if it was determined that the access of the person to the defined space is not allowed (provide command action or other indication if rhythm matches, provide alert if rhythm deviates in abstract; p. [0005]-[0008], [0014], [0017], [0020], [0024]-[0027], [0034]-[0037],[0040]).
Regarding claim 56, Tung discloses, wherein the sequence of acts of the detected behavioral pattern at least partly corresponds to the sequence of acts of the at least one behavioral pattern stored in the storage when both sequences of acts include a same 
Regarding claim 59, Tung discloses, further comprising receiving one or more results of determinations that the access of the person to the defined space is allowed or not, and determining that the access of the person to the defined space is allowed if it was determined in at least one of the results that the access of the person to the defined space is allowed, and determining that the access of the person to the defined space is not allowed if it was determined in at least one of the results that the access of the person to the defined space is not allowed (determining allow/not from receiving results of analysis of multiple sensors, rhythms and rules in p. [0005]-[0009], [0014], [0017],[0020], [0024]-[0027], [0034]-[0037], [0040], [0046]).
Regarding claim 62, Tung discloses a non-transitory computer readable medium comprising instructions stored thereon which when executed on a computer perform acts of monitoring access of a person to a defined space (non-transitory storage memory with instructions executed by processor to provide method with security device to monitor a local environment/ home in abstract; para [0005]-[0008], [0012]-[0013], [0020], [0025], [0031]-[0034]), comprising: 
detecting a behavioral pattern of a person entering the defined space, the behavioral pattern including a sequence of one or more acts performed by the person 
storing at least one behavioral pattern and at least one personal characteristic of the person in a storage including a sequence of one or more acts related to the person (memory 106,108 storing one or more environment/behavior profile, pattern or rhythm including a rhythm bank of multiple rhythms in abstract; p. [0005]-[0008], [0020], [0024]-[0027], [0034]-[0037], [0040]);
comparing the detected behavioral pattern with the behavioral pattern stored in the storage (compare sensed data with rules associated with stored rhythms in abstract; p. [0005]-[0008], [0020], [0024]-[0027], [0034]-[0037]);
determining that the access of the person to the defined space is allowed if at least the detected behavioral pattern matches the behavioral pattern stored in the storage as a result of the comparison or is not allowed if the detected behavioral pattern does not match the behavioral pattern stored in the storage as a result of the comparison, wherein it is determined that the detected behavioral pattern matches the behavioral pattern stored in the storage, when the sequence of acts of the detected behavioral pattern performed by the person at least partly corresponds to the sequence of acts of the at least one behavioral pattern stored in the storage for the person (allow command if rhythm matches within threshold/percentage, not allow (alert) if rhythm deviates beyond threshold/percentage in abstract; p. [0005]-[0008], [0014], [0017], [0020], [0024]-[0027], [0034]-[0037],[0040]); and
generating a signal indicating that the access to the defined space by the person is 
Regarding claim 64, Tung discloses, further comprising instructions stored thereon which when executed on a computer include that the sequence of acts of the detected behavioral pattern at least partly corresponds to the sequence of acts of the at least one behavioral pattern stored in the storage when both sequences of acts include a same sequence of two or more subsequent acts (match if favorably compare within threshold or percentage of rhythm bank of multiple rhythms patterns/ user behavior patterns in abstract; p. [0005]-[0008], [0014], [0017],[0020], [0024]-[0027], [0034]-[0037], [0040] with rhythms or contextual events determined in the context of environmental conditions or combined contextual states in a timeline (para 0009, 0014, 0026, 0040-0041).

Claims 42-68 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (EP 3012812, US 2016/0093198) as applied above in view of Kanevsky (US 6421453).
Tung discloses personal characteristic authentication/verification (par 0008), but does not expressly disclose personal characteristic comparison logic.  Tung discloses calendar/clock (para 0035) with time intervals (8AM-6PM, 45 minutes, before/after 6PM, weekday/weekend) for time interval based monitoring rules and rhythms (para 0009, 0055), but does not expressly state time comparison logic.

Regarding claims 42-43, 45-46, 52-54, 56, 59, 62 and 64, if access/entry grant/deny control is required, then such would have been obvious in view of Kanevsky disclosing access/entry grant/deny control in addition to monitoring for an added measure of security.
Regarding claim 44, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the 
Regarding clam 47, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the system further comprises a time detection means for detecting a time when at least one of the acts included in the behavioral pattern is performed or the personal characteristic is detected, and a time comparison logic that is configured to compare at least one of the time when at least one of the acts included in the behavioral pattern is detected with a time stored in the storage that is related to the stored at least one of the acts included in the behavioral pattern of the person, and the time when the personal characteristic is detected with at least one time stored in the storage that is related to the stored at least one personal characteristic in view of Kanevsky disclosing synchronization module (509), digitizer (600)/segmentation module 
Regarding claim 48, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the time comparison logic is further configured to determine that the access of the person to the defined space is allowed if at least one of: the time when at least one of the acts included in the behavioral pattern is detected matches the time stored in the storage that is related to the at least one act included in the at least one behavioral pattern of the person stored in the storage or is not allowed if the time when the behavioral pattern is detected does not match the time stored in the storage that is related to the at least one act included in the at least one behavioral pattern of the person stored in the storage as a result of the comparison, and the time when the personal characteristic is detected matches the time stored in the storage that is related to the at least one personal characteristic of the person stored in the storage or is not allowed if the time when the personal characteristic is detected does not match the time stored in the storage that is related to the at least one personal characteristic of the person stored in the storage as a result of the comparison in view of Kanevsky disclosing synchronization module (509), digitizer (600)/segmentation module (602) and match module (507) to time stamp/index/label, segment and compare/match input with proper speed and/or sequence in col 15 line 28-col 24 line 50 and Kanevsky disclosing the synchronization applying to user (gesture) behavior and (physical characteristic) identification (figs 1,5-8) to grant/deny access/entry in response to match/fail of behavior and additional physical 
Regarding claim 49, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the time comparison logic determines that the time when at least one of the acts included in the behavioral pattern is detected matches the time stored in the storage that is related to the at least one act included in the at least one behavioral pattern of the person stored in the storage, when both times are separated by a predetermined time interval in view of Tung disclosing a calendar/clock (para 0035) with time intervals (8AM-6PM, 45 minutes, before/after 6PM, weekday/weekend) for time interval based monitoring rules and rhythms (para 0009, 0055) and/or in view of Kanevsky disclosing time separation as a transition speed of/between positions/gestures for identification/verification (col 24 lines 16-50). 
Regarding claim 50, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the system further comprises a combination logic that is configured to receive the results of the determinations that the access of the person to the defined space is allowed or not from one or more of the pattern comparison logic, the personal characteristic comparison logic, and the time comparison logic and determines that the access of the person to the defined space is allowed if at least one of the pattern comparison logic, the personal characteristic comparison logic, and the time comparison logic has determined that the access of the person to the defined space is allowed, and determines that the access of the person to the defined space is not allowed 
Regarding claim 51, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the combination logic is configured to weight the results of the determinations that the access of the person to the defined space is allowed or not from one or more of the pattern comparison logic, the personal characteristic comparison logic, and the time comparison logic in view of Kanevsky disclosing weighted sum of likelihood scores for improved user recognition/verification (col 14 line 62-col 15 line 28).
Regarding claim 55, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, detecting a personal characteristic of the person; comparing the detected personal characteristic with the personal characteristic stored in the storage; and determining that the access of the person to the defined space is allowed if at least the detected personal characteristic matches the personal characteristic stored in the storage as a result of the comparison or is not allowed if the detected personal characteristic does 
Regarding claim 57, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above detecting a time when at least one of the acts included in the behavioral pattern is performed or the personal characteristic is detected, and comparing at least one of the time when at least one of the acts included in the behavioral pattern is detected with a time stored in the storage that is related to the stored at least one of the acts included in the behavioral pattern of the person, and the time when the personal characteristic is detected with at least one time stored in the storage that is related to the stored at least one personal characteristic in view of Kanevsky disclosing synchronization module (509), digitizer (600)/segmentation module (602) and match module (507) to time stamp/index/label, segment and compare/match input with proper speed and/or sequence in col 15 line 28-col 24 line 50.
Regarding claim 58, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, determining that the access of the person to the defined space is allowed if at least one of: the time when at least one of the acts included in the 
Regarding claim 60, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, learning at least one of one or more behavioral patterns, one or more characteristics of a person, and one or more times of detection of one or more behavioral patterns and one or more characteristics of a person related therewith and 
Regarding claim 61, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, updating at least one of one or more behavioral patterns, one or more characteristics of a person, and one or more times of detection of one or more behavioral patterns and one or more characteristics of a person related therewith stored in the storage based on at least one of one or more detected behavioral patterns, one or more detected characteristics of a person, and one or more times of detection of one or more behavioral patterns and one or more characteristics of a person related therewith in view of Tung disclosing to adjust machine learning models based on the real-time feature vectors to better predict the rhythms in para 0005-0008, 0037 and/or Kanevsky disclosing updating/adjusting scores, times and models for improved match based on combined attribute sources (col 14 line 62-col 15 line 28, col 24 lines 6-15).
Regarding claim 63, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, instructions stored thereon which when executed on a computer perform an act of: detecting a personal characteristic of the person; comparing 
Regarding claim 65, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above instructions stored thereon which when executed on a computer perform acts of detecting a time when at least one of the acts included in the behavioral pattern is performed or the personal characteristic is detected, and comparing at least one of the time when at least one of the acts included in the behavioral pattern is detected with a time stored in the storage that is related to the stored at least one of the acts included in the behavioral pattern of the person, and the time when the personal characteristic is detected with at least one time stored in the storage that is related to the stored at least one personal characteristic in view of Kanevsky disclosing synchronization module (509), digitizer (600)/segmentation module (602) and match module (507) to time stamp/index/label, segment and compare/match input with proper speed and/or sequence in col 15 line 28-col 24 line 50.


Regarding claim 68, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, instructions stored thereon which when executed on a computer perform the act of updating at least one of one or more behavioral patterns, one or more characteristics of a person, and one or more times of detection of one or more behavioral patterns and one or more characteristics of a person related therewith stored in the storage based on at least one of one or more detected behavioral patterns, one or more detected characteristics of a person, and one or more times of detection of one or more behavioral patterns and one or more characteristics of a person related therewith in view of Tung disclosing to adjust machine learning models based on the real-time feature .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshiike (US6796799), Whillock (US 2009/0092283), G (US 2011/0181414), Hulusi (US 2014/0053248), Park (US 2015/0161836), Baxley (US 2015/0348342), Guedalia (US 2016/0300049), Solotorevsky (US 2018/0295141) and Ho (US 2020/0349786) disclose security/access systems with behavior/gesture pattern/sequence analysis/comparison.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/23/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683